Exhibit 10.1

ASSET PURCHASE AGREEMENT

BY AND BETWEEN

BFT ACQUISITION, LLC

AS PURCHASER

AND

EMERGE INTERACTIVE, INC.,

AS SELLER

MARCH 1, 2007



--------------------------------------------------------------------------------

Table of Contents

 

          Page

ARTICLE II

  

GENERAL DEFINITIONS

   3

Section 2.1  

  

Definitions

   3

Section 2.2  

  

Terms Generally

   6

ARTICLE III

  

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

   6

Section 3.1  

  

Purchase and Sale of the Purchased Assets

   6

Section 3.2  

  

Assumption of Contracts and Liabilities

   7

ARTICLE IV

  

PURCHASE PRICE

   8

Section 4.1  

  

Payment of Purchase Price

   8

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES AND RELATED UNDERTAKINGS

   8

Section 5.1  

  

Representations and Warranties of Seller

   8

Section 5.2  

  

Representations and Warranties of Purchaser

   9

Section 5.3  

  

“AS IS” TRANSACTION

   10

ARTICLE VI

  

TAX MATTERS

   11

Section 6.1  

  

Transfer Taxes

   11

Section 6.2  

  

Proration of Personal Property Taxes

   12

Section 6.3  

  

Cooperation

   12

Section 6.4  

  

Allocation of Purchase Price

   12

ARTICLE VII

  

COVENANTS AND ADDITIONAL AGREEMENTS

   13

Section 7.1  

  

Approval Proceedings

   13

Section 7.2  

  

Operation of the Business

   13

Section 7.3  

  

Access to Information; Confidentiality

   13

Section 7.4  

  

Notification of Certain Matters

   14

Section 7.5  

  

Further Action

   14

Section 7.6  

  

Litigation

   15

Section 7.7  

  

Filings and Authorizations

   15

Section 7.8  

  

Removal of Purchased Assets

   15

Section 7.9  

  

Cash Collateral

   15

Section 7.10

  

Employees

   15

ARTICLE VIII

  

CONDITIONS TO THE CLOSING

   16

Section 8.1  

  

Conditions to Obligations of Purchaser

   16

Section 8.2  

  

Conditions to Obligations of Seller

   16

ARTICLE IX

  

CLOSING

   17

Section 9.1  

  

Closing

   17

Section 9.2  

  

Documents to be Delivered at Closing by Seller

   17

Section 9.3  

  

Documents to be Delivered at Closing by Purchaser

   18

ARTICLE X

  

TERMINATION, AMENDMENT AND WAIVER

   19

Section 10.1

  

Termination

   19

Section 10.2

  

Effect of Termination

   19

ARTICLE XI

  

MISCELLANEOUS

   20

Section 11.1

  

Survival

   20

Section 11.2

  

Expenses

   20

 

(i)



--------------------------------------------------------------------------------

Section 11.3   

Governing Law; Forum

   20 Section 11.4   

Notices

   20 Section 11.5   

Headings

   20 Section 11.6   

No Assignment; Benefit to Third Parties

   21 Section 11.7   

Entire Agreement

   21 Section 11.8   

Counterparts

   21 Section 11.9   

Waiver

   21 Section 11.10   

Amendment

   21 Section 11.11   

Severability

   21 Section 11.12   

Further Assurances

   21

INDEX OF SCHEDULES AND EXHIBITS

 

Schedules:

         

Schedule 3.1(a)(i)

  

Accounts Receivable

  

Schedule 3.1(a)(ii)

  

Excluded Assets

  

Schedule 3.1(b)

  

Assumed Contracts

  

Schedule 5.1(e)

  

Seller Consents

  

Schedule 5.2(e)

  

Purchaser Consents

  

 

Exhibits:

         

Exhibit A

  

Auction Procedures Order

  

Exhibit B

  

Sale Order

  

Exhibit C

  

Budget

  

Exhibit D

  

Cash Collateral Order

  

Exhibit E

  

Transition Services Agreement

  

 

(ii)



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (as amended, supplemented or modified from time to
time, this “Agreement”), dated as of March 1, 2007, by and between EMERGE
INTERACTIVE, INC., a Delaware corporation (the “Seller”), and BFT ACQUISITION,
LLC, a Nebraska limited liability company (the “Purchaser”).

RECITALS

A. The Biegert Family Irrevocable Trust, Dated June 11, 1998 (the “Trust”), and
Seller have executed a Letter of Intent, dated February 14, 2007 (the “LOI”),
pursuant to which the Trust expressed its desire to purchase the Purchased
Assets and the Assumed Contracts, and the Seller expressed its desire to sell
all right, title and interest in, to and under the Purchased Assets and the
Assumed Contracts (both as more specifically defined below) relating primarily
to Seller’s “Animal Information Systems” or “CattleLog” businesses and certain
related assets and contracts.

B. The Trust has caused the Purchaser (with the Trust as the sole member of
Purchaser) to be formed for the purpose of taking title to the Purchased Assets
and assuming the Assumed Contracts and Assumed Liabilities.

C. The Seller does not have the liquidity to continue pursuing its long-term
business plan, and, as a result, filed for voluntary petition under Chapter 11
of the United States Bankruptcy Code in the federal bankruptcy court for the
Southern District of Florida, West Palm Beach division, on February 14, 2007.

D. The Purchaser and Seller have agreed that the sale of the Purchased Assets
and the assumption and assignment of the Assumed Contracts and Assumed
Liabilities shall be accomplished pursuant to Sections 363 and 365 of the
Bankruptcy Code (as defined below) and pursuant to the terms of this Agreement.

E. The Purchaser has agreed that the terms of this Agreement and the Seller’s
commitments herein shall be subject to the Seller receiving approval by the
Bankruptcy Court.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

ARTICLE II

General Definitions

Section 2.1 Definitions. The following terms, as used herein, have the following
meanings:



--------------------------------------------------------------------------------

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Seller or the Purchaser (a “Controlling
Person”) or (ii) any Person (other than the Seller or the Purchaser) which is
controlled by or is under common control with a Controlling Person.

“Agreement” means this Agreement, including the Schedules, as amended from time
to time in accordance with its terms.

“Assignment and Assumption Agreement” means one or more assignment and
assumption agreements in form and substance reasonably satisfactory to Purchaser
and Seller.

“Assumed Contracts” has the meaning set forth in Section 3.1(b).

“Assumed Liabilities” has the meaning set forth in Section 3.2.

“Auction Procedures Order” means the final and non-appealable order entered by
the Bankruptcy Court on February 23, 2007, a copy of which is annexed hereto as
Exhibit A, (i) approving the terms of the LOI as the “Stalking-Horse Bid” for
the Purchased Assets, (ii) authorizing the Seller to conduct an auction for the
Purchased Assets , and (iii) establishing procedures for the conduct of the
Auction.

“Bankruptcy Case” means the legal proceeding to be commenced by the Seller in
the Bankruptcy Court (Case Number: 9:07-BK-10932-SHF) seeking to liquidate the
Seller’s business pursuant to Chapter 11 of the Bankruptcy Code.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C.
§§ 101-1330, as heretofore and hereafter amended.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Florida, West Palm Beach division.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and Official
Forms that govern procedure in cases under the Bankruptcy Code, as heretofore
and hereafter amended.

“Bill of Sale” means one or more bills of sale in form and substance reasonably
satisfactory to Purchaser and Seller, which shall include detailed schedules of
the Purchased Assets as of the Closing Date.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of West
Palm Beach, Florida.

“Closing” has the meaning set forth in Section 9.1.

“Closing Date” has the meaning set forth in Section 9.1.

“Contract” means any written agreement, arrangement, understanding, lease,
license, order, purchase order or instrument or other contractual or similar
arrangement.



--------------------------------------------------------------------------------

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly or as trustee or executor, of the
power to direct or cause the direction of the management policies of a Person,
whether through the ownership of capital stock, including as trustee (other than
a Chapter 11 trustee) or executor, by contract or credit arrangement or
otherwise.

“Cure Costs” means all monetary liabilities, including pre-petition monetary
liabilities, of Seller that must be paid or otherwise satisfied to cure all of
the Seller’s monetary defaults under the Assumed Contracts, if any, at the time
of the assumption thereof and assignment to Purchaser as provided hereunder as
such amounts are determined by the Bankruptcy Court.

“Encumbrance” means (except for any lien for Taxes or materialmans, contractors
or other similar statutory liens, in each case with respect to amounts not yet
due) any claim, liability, charge, lease, covenant, easement, encumbrance,
security interest, lien, option, pledge, right of others, mortgage,
hypothecation, conditional sale or restriction (whether on voting, sale,
transfer, defenses, set-off or recoupment rights, disposition or otherwise)
against or with respect to tangible or intangible property or rights, whether
imposed by agreement, understanding, Law, equity or otherwise, except for any
restrictions on transfer generally arising under any applicable federal or state
securities Law.

“Excluded Assets” has the meaning set forth in Section 3.1.

“Governmental Authority” means any United States federal, state or local, or any
foreign, government, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal or judicial or arbitral body.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Law” means any federal, state, local or foreign statute, law, ordinance,
regulation, rule, code, order, other requirement or rule of law.

“Permitted Encumbrances” means (i) any Encumbrance for Taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings, (ii) any
statutory Encumbrance arising in the ordinary course of business by operation of
Law with respect to a liability that is not yet due or delinquent, (iii) any
minor imperfection of title or similar Encumbrance which individually or in the
aggregate with other such Encumbrances could not reasonably be expected to
materially adversely affect the condition of the related Purchased Assets or
(iv) any Assumed Liabilities.

“Person” means an individual, corporation, partnership, association, limited
liability company, trust, joint venture, unincorporated organization, other
entity or group (as defined in Section 13(d)(3) of the Securities and Exchange
Act of 1934, as amended).

“Petition Date” means February 14, 2007, the date on which the Bankruptcy Case
commenced.

“Purchase Price” has the meaning set forth in Section 4.1(a).



--------------------------------------------------------------------------------

“Purchased Assets” has the meaning set forth in Section 3.1.

“Purchaser” has the meaning set forth in the Preamble.

“Purchaser Representatives” has the meaning set forth in Section 7.3(a).

“Sale Hearing” means the hearing before the Bankruptcy Court to approve this
Agreement and the consummation of the transactions contemplated by this
Agreement.

“Sale Motion” means a motion filed with the Bankruptcy Court on the Petition
Date seeking entry of the Sale Order.

“Sale Order” means an order of the Bankruptcy Court in substantially the form
attached to this Agreement as Exhibit B.

“Seller” has the meaning set forth in the Preamble.

“Seller’s Knowledge” means the actual knowledge of Susan D. Mermer, David C.
Warren, Robert E. Drury or Tim Niedecken.

“Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts
and other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Tax authority.

“Tax Return” means any return, declaration, report, claim for refund,
information return, statement or other form relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.

“Transfer Tax” has the meaning set forth in Section 6.1.

Section 2.2 Terms Generally. As used in this Agreement: (i) words in the
singular shall be held to include the plural and vice versa, (ii) words of one
gender shall be held to include the other genders as the context requires,
(iii) the terms “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement and not
to any particular provision of this Agreement, (iv) references to Article,
Section, paragraph, Exhibit and Schedule are references to the Articles,
Sections, paragraphs, Exhibits and Schedules to this Agreement, unless otherwise
specified, (v) the word “including” and words of similar import when used in
this Agreement, shall mean “including, without limitation,” unless otherwise
specified, and (vi) the word “or” shall not be exclusive.

ARTICLE III

Purchase And Sale Of Assets; Assumption Of Liabilities

Section 3.1 Purchase and Sale of the Purchased Assets. On the Closing Date,
Seller shall transfer, sell, assign and deliver to the Purchaser, and Purchaser
shall purchase, accept and assume from Seller, on the terms and subject to the
conditions set forth in this Agreement and the Sale Order, all of Seller’s
right, title and interest in, to and under the following assets, other than the
Excluded Assets (as hereinafter defined) (all such assets and properties are
referred to in this Agreement as the “Purchased Assets”), free and clear of all
Encumbrances, other than Permitted Encumbrances including, without limitation,
the following:



--------------------------------------------------------------------------------

(a)(i) All of Seller’s right, title and interest in, to and under the following
property relating primarily to Seller’s “Animal Information Solutions” or
“CattleLog” businesses, whether now owned, as of the date hereof, or hereafter
acquired (each of the following capitalized terms in this Section 3.1(a) shall
have the meanings ascribed to such terms in Article 9 of the Uniform Commercial
Code): General Intangibles; Documents; Equipment; Goods; Inventory; trademarks,
copyrights and/or patents; and those certain accounts receivable listed on
Schedule 3.1(a)(i) to this Agreement; provided, however, that the Purchased
Assets shall not, in any event, include the Excluded Assets. For purposes of
this Agreement, “Excluded Assets” means (i) those assets listed on Schedule
3.1(a)(ii) to this Agreement, which are all of the assets primarily relating to,
used in or useful to Seller’s Food Safety Technologies business, and (ii) any
and all cash and cash equivalents of Seller as of the Closing Date; and

(b) All of Seller’s right, title and interest in the Assumed Contracts (as
defined and described below). Schedule 3.1(b) sets forth a list of all executory
contracts related to Seller’s “Animal Information Solutions” or “CattleLog”
businesses (the “Assumed Contracts”). The procedures for assumption and
assignment of the Assumed Contracts shall be mutually acceptable to Purchaser
and Seller. Seller shall take all action reasonably necessary in order to assume
and assign the Assumed Contracts to Purchaser in accordance with Sections 365(a)
and (f) of the Bankruptcy Code, and Seller shall pay all costs and expenses
associated with such assumption and assignment, including without limitation any
Cure Cost. Upon entry of the Sale Order, which order shall include provisions
authorizing the assignment and assumption of the Assumed Contracts, such Assumed
Contracts shall be assumed by Seller and assigned to Purchaser, and Purchaser
shall accept such assignment and assume the Assumed Contracts, and such
assumption and assignment shall be effective as of the Closing of this
transaction. The assignment of the Assumed Contracts to Purchaser shall be
contemporaneous with the Closing.

Section 3.2 Assumption of Contracts and Liabilities. On and as of the Closing
Date, in connection with its acquisition of the Purchased Assets, Seller shall
assign and transfer, and Purchaser shall accept, assume, and indemnify, defend
and hold Seller harmless with respect to, the following contracts, liabilities
and obligations of Seller and no others (collectively, the “Assumed
Liabilities”):

(a) Assumed Contracts. All rights and obligations of Seller under the Assumed
Contracts; provided, however, that Seller shall pay all Cure Costs owing under
any of the Assumed Contracts prior to the Closing.

(b) Taxes. Subject to Section 6.2, any liability for Taxes with respect to the
ownership of the Purchased Assets for any taxable period (or portion thereof)
beginning on or after the Closing Date.

PURCHASER SHALL NOT ASSUME AND SHALL NOT BE LIABLE FOR ANY LIABILITIES AND
OBLIGATIONS OF SELLER, REGARDLESS OF THE TYPE OR NATURE OF SUCH LIABILITIES OR
OBLIGATIONS, OTHER THAN THE ASSUMED LIABILITIES.



--------------------------------------------------------------------------------

ARTICLE IV

Purchase Price

Section 4.1 Payment of Purchase Price.

(a) The purchase price for the Purchased Assets shall be a sum necessary to
satisfy in full, as of the Closing Date, any and all amounts (including
principal, accrued interest and fees) outstanding under the Revolving Loan
Agreement, Promissory Note and Security Agreement, dated as of October 16, 2006,
by and between Seller and Purchaser (the “Promissory Note”) (the “Purchase
Price”).

(b) On the Closing Date, the Purchaser shall deliver to Seller (i) the original
Promissory Note marked “cancelled, paid in full” and (ii) a UCC termination
statement terminating UCC financing statement 63597192 filed with the Delaware
Secretary of State on October 18, 2006.

ARTICLE V

Representations And Warranties And Related Undertakings

Section 5.1 Representations and Warranties of Seller. Seller hereby represents
and warrants to Purchaser as follows:

(a) Organization and Standing. Seller is a corporation duly incorporated,
validly existing and in good standing under the Laws of the State of Delaware.

(b) Authorization; Enforceability. The execution, delivery and performance by
Seller of this Agreement, and all of the documents and instruments contemplated
hereby to which Seller is a party, are within the corporate power of Seller and
have been duly authorized by all necessary corporate action of Seller. This
Agreement has been duly executed and delivered by Seller. This Agreement is, and
the other documents and instruments required hereby to which Seller is a party
will be, subject to the Bankruptcy Code and the Bankruptcy Rules and approval of
the Bankruptcy Court, when executed and delivered by the parties thereto, the
valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms.

(c) No Conflict or Violation. Upon entry of the Sale Order, the execution,
delivery and performance of this Agreement, and of all of the documents and
instruments contemplated hereby to which Seller is a party, by Seller do not and
will not: (i) conflict with or result in a breach of the certificate of
incorporation or bylaws of Seller or (ii) violate any Law or Governmental Order
to which Seller is a party or to which Seller is subject.

(d) Litigation. Except claims by Micro Beef Technologies, Inc. (“Micro Beef”)
that certain of the Purchased Assets infringe on patents held by Micro Beef,
which claims Seller disputes, there is no action, suit, investigation or
proceeding pending against, or to Seller’s Knowledge, threatened against Seller
before any Governmental Authority which challenges or seeks to prevent, enjoin,
alter or materially delay the transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

(e) Consents and Approvals. Except for consents, approvals or authorizations of,
or filings with, the Bankruptcy Court, and except as included on Schedule 5.1(e)
to this Agreement, the execution, delivery and performance of this Agreement,
and the other documents and instruments required hereby to which Seller is a
party, do not and will not: (i) constitute a violation or breach of any material
contract or agreement to which Seller is a party or by which Seller is bound, or
require the consent or approval of any party to any such contract or agreement,
or give any party to any such contract or agreement a right of termination,
cancellation, acceleration or modification thereunder, except where such
violation or breach or the failure to obtain such consent or approval would not,
in the aggregate, have a material adverse effect on Seller’s ability to
consummate the transactions contemplated hereby or perform its obligations
hereunder, or (ii) result in, require or permit the creation or imposition of
any Encumbrance, other than Permitted Encumbrances, upon or with respect to the
Purchased Assets or the Assumed Contracts.

(f) Title to Purchased Assets. Seller owns good and valid title to the Purchased
Assets free and clear of any Encumbrances except the Permitted Encumbrances.

(g) Sufficiency of Assets. Except for the United States Department of
Agriculture-approved Process Verified Program, the Purchased Assets and Assumed
Contracts include all of the assets and contract rights necessary as of the
Closing Date for the operation of the Purchased Assets in the ordinary course in
accordance with Seller’s past practice (excluding the Excluded Assets).

(h) Brokers. Except for AgriCapital Corporation and B. Riley & Co., there is no
investment banker, broker, finder or other intermediary which has been retained
by or is authorized to act on behalf of Seller who might be entitled to any fee
or commission in connection with the transactions contemplated by this
Agreement. Seller shall be responsible for payment of any such fee or
commission.

(i) Assumed Contracts. Seller is not in material default under any of the
Assumed Contracts, and there do not exist any defaults by Seller, material or
otherwise, under any of the Assumed Contracts, which such defaults would prevent
any such Assumed Contract from being assumed by, and assigned to, Purchaser.

Section 5.2 Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to Seller the following:

(a) Organization and Standing. Purchaser is a limited liability company duly
organized, validly existing and in good standing under the Laws of Nebraska. The
Trust is the sole member of Purchaser.

(b) Authorization; Enforceability. The execution, delivery and performance by
Purchaser of this Agreement, and all of the documents and instruments
contemplated hereby to which Purchaser is a party, are within the limited
liability company power of Purchaser and have been duly authorized by all
necessary limited liability company action of Purchaser. This Agreement has been
duly executed and delivered by Purchaser. This Agreement is, and the other
documents and instruments required hereby to which Purchaser is a party will be,
subject to the



--------------------------------------------------------------------------------

Bankruptcy Code and the Bankruptcy Rules and approval of the Bankruptcy Court,
when executed and delivered by the parties thereto, the valid and binding
obligations of Purchaser, enforceable against Purchaser in accordance with their
respective terms.

(c) No Conflicts or Violation. The execution, delivery and performance of this
Agreement, and all of the documents and instruments contemplated hereby to which
Purchaser is a party, by Purchaser do not and will not: (i) conflict with or
result in a breach of the Articles of Organization or Operating Agreement of
Purchaser or (ii) violate any Law or Governmental Order to which Purchaser is a
party or to which Purchaser is subject.

(d) Litigation. There is no action, suit, investigation or proceeding pending
or, to the knowledge of Purchaser, threatened against Purchaser before any
Governmental Authority which challenges or seeks to prevent, enjoin, alter or
materially delay the transactions contemplated by this Agreement.

(e) Consents and Approvals. Except for consents, approvals or authorizations of,
or filings with, the Bankruptcy Court, and except as included on Schedule 5.2(e)
to this Agreement, the execution, delivery and performance of this Agreement,
and the other documents and instruments required hereby to which Purchaser is a
party, do not and will not: (i) constitute a violation or breach of any material
contract or agreement to which Purchaser is a party or by which Purchaser is
bound, or require the consent or approval of any party to any such contract or
agreement, or give any party to any such contract or agreement a right of
termination, cancellation, acceleration or modification thereunder, except where
such violation or breach or the failure to obtain such consent or approval would
not, in the aggregate, have a material adverse effect on Purchaser’s ability to
consummate the transactions contemplated hereby or perform its obligations
hereunder, or (ii) result in, require or permit the creation or imposition of
any Encumbrance, other than Permitted Encumbrances, upon or with respect to the
Purchased Assets or the Assumed Contracts.

(f) Brokers. There is no investment banker, broker, finder or other intermediary
which has been retained by or is authorized to act on behalf of Purchaser who
might be entitled to any fee or commission from Seller in connection with the
transactions contemplated by this Agreement.

Section 5.3 “AS IS” TRANSACTION. PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, SELLER MAKES NO (AND SELLER
EXPRESSLY DISCLAIMS AND NEGATES ANY) REPRESENTATIONS OR WARRANTIES OF ANY KIND,
WRITTEN OR ORAL, STATUTORY, EXPRESS OR IMPLIED, WITH RESPECT TO THE PURCHASED
ASSETS, ASSUMED CONTRACTS OR ASSUMED LIABILITIES OR ANY OTHER MATTER WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, INCOME TO BE DERIVED OR EXPENSES TO BE INCURRED
IN CONNECTION WITH THE PURCHASED ASSETS, ASSUMED CONTRACTS OR ASSUMED
LIABILITIES, THE ENFORCEABILITY, VALIDITY OR SCOPE OF ANY OF THE PURCHASED
ASSETS, ASSUMED CONTRACTS OR ASSUMED LIABILITIES, THE VALUE OF THE PURCHASED
ASSETS, ASSUMED CONTRACTS OR ASSUMED LIABILITIES, THE TRANSFERABILITY OR
ASSIGNABILITY OF THE PURCHASED ASSETS, ASSUMED



--------------------------------------------------------------------------------

CONTRACTS OR ASSUMED LIABILITIES, THE TITLE TO THE PURCHASED ASSETS, ASSUMED
CONTRACTS OR ASSUMED LIABILITIES, THE MERCHANTABILITY OR FITNESS OF THE
PURCHASED ASSETS, ASSUMED CONTRACTS OR ASSUMED LIABILITIES FOR ANY PARTICULAR
PURPOSE, OR ANY OTHER MATTER OR THING RELATING TO THE PURCHASED ASSETS, ASSUMED
CONTRACTS OR ASSUMED LIABILITIES. WITHOUT IN ANY WAY LIMITING THE FOREGOING,
SELLER HEREBY DISCLAIMS ANY WARRANTY, EXPRESS OR IMPLIED, OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE AS TO ANY OF THE PURCHASED ASSETS, ASSUMED
CONTRACTS OR ASSUMED LIABILITIES. PURCHASER FURTHER ACKNOWLEDGES THAT PURCHASER
HAS CONDUCTED AN INDEPENDENT INSPECTION AND INVESTIGATION OF THE PURCHASED
ASSETS, ASSUMED CONTRACTS OR ASSUMED LIABILITIES AND ALL SUCH OTHER MATTERS
RELATING TO OR AFFECTING THE PURCHASED ASSETS, ASSUMED CONTRACTS OR ASSUMED
LIABILITIES AS PURCHASER DEEMED NECESSARY OR APPROPRIATE AND THAT IN PROCEEDING
WITH ITS ACQUISITION AND ASSUMPTION OF THE PURCHASED ASSETS, ASSUMED CONTRACTS
OR ASSUMED LIABILITIES, EXCEPT FOR ANY REPRESENTATIONS AND WARRANTIES EXPRESSLY
SET FORTH HEREIN, PURCHASER IS DOING SO BASED SOLELY UPON SUCH INDEPENDENT
INSPECTIONS AND INVESTIGATIONS. ACCORDINGLY, SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT, PURCHASER WILL ACCEPT THE PURCHASED ASSETS, ASSUMED CONTRACTS
OR ASSUMED LIABILITIES AT THE CLOSING “AS IS,” “WHERE IS,” AND “WITH ALL
FAULTS.” THE PARTIES HEREBY ACKNOWLEDGE THAT MICRO BEEF CLAIMS THAT CERTAIN OF
THE PURCHASED ASSETS INFRINGE ON PATENTS HELD BY MICRO BEEF (WHICH CLAIMS SELLER
DISPUTES), AND THE PARTIES HEREBY AGREE THAT SUCH CLAIMS OR ANY RESOLUTION OF
SUCH CLAIMS SHALL NOT IN ANY WAY IMPACT THE PARTIES’ RESPECTIVE RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, PURCHASER’S
OBLIGATIONS TO PAY THE PURCHASE PRICE TO SELLER BY CANCELING THE PROMISSORY NOTE
AT CLOSING.

ARTICLE VI

Tax Matters

Section 6.1 Transfer Taxes. Purchaser and Seller shall cooperate to obtain an
order of the Bankruptcy Court exempting the sale of the Purchased Assets under
this Agreement from sales, use, transfer, stamp, duty and value added Taxes, and
other similar Taxes and fees which may be payable by reason of the sale of the
Purchased Assets under this Agreement or the transactions contemplated herein,
to the extent such Taxes exist and are applicable to the transactions
contemplated herein (collectively, “Transfer Taxes”). In the event that
Purchaser and Seller do not obtain such an exemption order of the Bankruptcy
Court and any such Transfer Taxes are assessed at any time thereafter, such
Transfer Taxes incurred as a result of the transactions contemplated hereby
shall be paid by Seller. Purchaser and Seller agree to provide each other
reasonable assistance in the preparation and filing of any and all required Tax
Returns for or with respect to such Transfer Taxes with any and all appropriate
taxing authorities. Purchaser and Seller shall cooperate to minimize the amount
of any such Transfer Taxes to the extent reasonably feasible and shall cooperate
in providing each other with any appropriate resale exemption certifications and
other similar documentation.



--------------------------------------------------------------------------------

Section 6.2 Proration of Personal Property Taxes. The parties agree that all
property Taxes imposed on or with respect to the Purchased Assets (including,
without limitation, property Taxes payable by the tenant or lessee under any
lease) will be pro-rated as of the Closing Date and that, notwithstanding any
other provision of this Agreement, the economic burden of any such property Tax
will be borne by Seller for all periods (or portions thereof) through the
Closing Date (“Pre-Closing Period”) and by Purchaser for all periods (or
portions thereof) after the Closing Date (“Post-Closing Period”). Accordingly,
notwithstanding any other provision of this Agreement, (i) if Seller pays any
such property Tax with respect to a Post-Closing Period, Purchaser will
reimburse Seller upon demand for the amount of such property Tax; and (ii) if
Purchaser pays any such property Tax with respect to a Pre-Closing Period,
Seller will reimburse Purchaser upon demand for the amount of such property Tax.
Moreover, Seller agrees that any claim or lien asserted by the Indian River
County (Florida) Tax Collector for property taxes owed with respect to the
Pre-Closing Period will attach to the Seller’s cash.

Section 6.3 Cooperation.

(a) Purchaser and Seller agree to furnish or cause to be furnished to each
other, as promptly as practicable, such information and assistance relating to
the Purchased Assets, the Assumed Contracts and the Assumed Liabilities as is
reasonably necessary for the preparation and filing of any Tax Return or other
required or optional filings relating to Tax matters, for the preparation for
and proof of facts relating to any Tax audit, for the preparation for any Tax
protest, for the prosecution or defense of any suit or other proceeding relating
to Tax matters and for the answer to any governmental or regulatory inquiry
relating to Tax matters.

(b) Purchaser agrees to retain possession, at its own expense, of all
accounting, business, financial and Tax records and information (i) relating to
the Purchased Assets, the Assumed Contracts or the Assumed Liabilities that are
in existence on the Closing Date and transferred to Purchaser hereunder and
(ii) coming into existence after the Closing Date that relate to the Purchased
Assets, the Assumed Contracts or the Assumed Liabilities before the Closing
Date, for a period of at least three years from the Closing Date; provided,
however, that the Purchaser, until the expiration of a period ending six years
after the Closing Date, shall not dispose of any accounting, business, financial
and Tax records and information relating to the Purchased Assets, the Assumed
Contracts or the Assumed Liabilities without first notifying the Seller of its
intent to do so and giving the Seller a reasonable time to retrieve such records
or information. In addition, from and after the Closing Date, Purchaser agrees
that it will provide access to Seller and its attorneys, accountants and other
representatives (after reasonable notice, during normal business hours and in a
manner so as not to interfere with the normal business operations of Purchaser),
to the books, records, documents and other information relating to the Purchased
Assets or the Assumed Liabilities as Seller may reasonably deem necessary to
(A) properly prepare for, file, prove, answer, prosecute or defend any Tax
Return, Tax audit, Tax protest, suit or proceeding or (B) administer or complete
the Bankruptcy Case.

Section 6.4 Allocation of Purchase Price. The Purchase Price and the amount of
the Assumed Liabilities (to the extent they constitute part of the amount
realized by Seller for federal



--------------------------------------------------------------------------------

income tax purposes) shall be allocated among the Purchased Assets by the
parties as soon as practicable after the Closing Date in compliance with the
allocation method required by Section 1060 of the Internal Revenue Code, and the
parties shall cooperate to comply with all procedural requirements of
Section 1060 and the regulations thereunder. Purchaser and Seller agree that
they will not take nor will either of them permit any affiliated person to take,
for income tax purposes, any position inconsistent with such allocation;
provided, however, that (i) Purchaser’s cost for the Purchased Assets may be
greater than the amount allocated to reflect Purchaser’s capitalized acquisition
costs not included in the total amount so allocated, and (ii) Seller’s amount
realized may be less than the amount allocated to reflect Seller’s costs that
reduce the amount realized.

ARTICLE VII

Covenants And Additional Agreements

Section 7.1 Approval Proceedings.

(a) Seller shall use its commercially reasonable efforts to obtain, and shall
refrain from knowingly taking any action that would be likely to delay, prevent,
impede or result in the revocation of the entry by the Bankruptcy Court of, the
Auction Procedures Order and the Sale Order.

(b) Seller shall provide notice of the proposed sale of the Purchased Assets, in
form and substance reasonably acceptable to Purchaser and in such manner as may
be required by Law, to Seller’s creditors, all Governmental Authorities that
have filed a notice of appearance in the Bankruptcy Case, all parties to the
Assumed Contracts and all parties entitled to notice of the Sale Motion by such
date as shall allow sufficient time for the Sale Order to be entered by the
Bankruptcy Court on March 15, 2007.

Section 7.2 Operation of the Business. During the period from the execution of
this Agreement until the Closing Date, Seller agrees that it will conduct the
businesses supported by the Purchased Assets and the Assumed Contracts in the
same manner as would a reasonable person in similar circumstances, subject to
applicable bankruptcy and creditor protection provisions, which such conduct
shall take into account Seller’s current business and financial situation but,
to the fullest extent possible, shall be in accordance with Seller’s past custom
and practice.

Section 7.3 Access to Information; Confidentiality.

(a) Seller and its officers, employees, auditors and other agents shall afford
Purchaser and its Affiliates, officers, employees, auditors, representatives and
other agents (collectively, “Purchaser Representatives”) reasonable access
during normal business hours and in a manner so as not to interfere with the
normal business operations of Seller to the officers, employees, agents,
properties, offices, plants and other facilities of Seller and to all books and
records of Seller, and shall furnish Purchaser with all financial, operating and
other data and information with respect to the Purchased Assets and properties
of Seller as Purchaser, its respective officers, employees or agents may
reasonably request.



--------------------------------------------------------------------------------

(b) Seller shall promptly provide Purchaser with drafts of all documents,
motions, orders, filings or pleadings that Seller proposes to file with the
Bankruptcy Court that relate to (i) this Agreement or the transactions
contemplated hereunder, (ii) entry of the Auction Procedures Order, (iii) entry
of the Sale Order and (iv) the sale of the Purchased Assets by Seller and
assignment and assumption of the Assumed Contracts and Assumed Liabilities by
Purchaser, and all such documents, motions, orders, filings, or pleadings shall
be in a form and substance reasonably acceptable to Purchaser.

(c) Until the Closing Date, except as may be required by Law, neither Purchaser
nor any of Purchaser Representatives will disclose to any third party the
information concerning Seller that it may have acquired from Seller without the
prior written consent of Seller; provided, however, that Purchaser
Representatives may disclose any such information which (i) is or becomes
generally available to the public other than as a result of a breach of this
Agreement by the Purchaser Representatives, (ii) was within the possession of
the Purchaser Representatives prior to its being furnished to the Purchaser
Representatives by Seller, provided that the source of such information was not
known by the Purchaser Representatives to be bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to Seller or any other party or (iii) is or becomes available to
the Purchaser Representatives on a nonconfidential basis from a source other
than Seller, provided that such source was not known by the Purchaser
Representatives to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, Seller or any
other party with respect to such information. If the transactions contemplated
hereby are not consummated, the Purchaser Representatives will return to Seller
or destroy the confidential information. In the event that Purchaser or any
Purchaser Representative is required by Law or legal process to disclose all or
any part of any such confidential information, Purchaser shall promptly notify
Seller of the existence, terms and circumstances surrounding such a request so
that Seller may seek an appropriate protective order, at Seller’s sole cost and
expense, prior to Purchaser’s disclosure of such information.

Section 7.4 Notification of Certain Matters. Seller and Purchaser shall give
prompt notice to one another of (i) the occurrence or non-occurrence of any
event the occurrence or non-occurrence of which would be likely to cause any
representation or warranty contained in this Agreement to be materially untrue
or inaccurate or (ii) any failure of Seller or Purchaser to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it hereunder.

Section 7.5 Further Action.

(a) Upon the terms and subject to the conditions hereof, each of the parties
hereto shall use their commercially reasonable efforts to take or cause to be
taken all appropriate actions and to do or cause to be done all things
necessary, proper or advisable under applicable Laws to consummate the
transactions contemplated by this Agreement as promptly as practicable.

(b) Each party hereto agrees to cooperate in obtaining any other consents and
approvals that may be required in connection with the transactions contemplated
by this Agreement; provided, however, that no party hereto shall be required to
compensate any third party to obtain any such consent or approval.



--------------------------------------------------------------------------------

Section 7.6 Litigation. Seller and Purchaser will promptly supply to the other
party copies of all litigation or legal proceedings pertaining to the Purchased
Assets, Assumed Contracts or Assumed Liabilities which may arise subsequent to
the execution of this Agreement but prior to the Closing Date and also will
advise the other party promptly in writing of any written threat of litigation
or other legal proceeding (including actions or motions in the Bankruptcy Court)
which is made between the date of this Agreement and the Closing Date pertaining
to the Purchased Assets, Assumed Contracts or Assumed Liabilities or Seller’s or
Purchaser’s ability to perform its obligations under this Agreement.

Section 7.7 Filings and Authorizations. Each of Seller and Purchaser, as
promptly as practicable, shall (i) make, or cause to be made, all such filings
or submissions under Laws applicable to them as may be required for them to
consummate the transactions contemplated herein, (ii) use their commercially
reasonable efforts to obtain, or cause to be obtained, all authorizations,
approvals, consents and waivers from all Persons and Governmental Authorities
necessary to be obtained by them in order for them to consummate such
transactions and (iii) use their commercially reasonable efforts to take, or
cause to be taken, all other actions necessary, proper or advisable in order for
them to fulfill their respective obligations hereunder.

Section 7.8 Removal of Purchased Assets. Within sixty (60) days after the
Closing, Purchaser shall cause the Purchased Assets to be removed from Seller’s
premises at its sole cost and expense; provided, however, that the Purchaser
shall pay to the Seller a pro rata portion of the Seller’s monthly rent expense
beginning on the Closing Date and ending on the date on which all of the
Purchased Assets are removed from the Seller’s premises (to the Seller’s
reasonable satisfaction), for the Seller’s leased office space located at 10305
102nd Terrace in Sebastian, Florida. The Purchaser’s pro rata portion of the
Seller’s monthly rent expense shall be no more than $4,000 per month, which is
approximately 50% of the Seller’s monthly rent expense (representing the
approximate percentage of the total rental office space that is utilized by the
Purchased Assets, including, without limitation, any employees associated
therewith); provided, however, that in the event the monthly rent expense with
respect to the office space is discounted at any time, the Purchaser’s pro rata
portion of the rent expense shall be reduced accordingly. Purchaser further
agrees that from and after the Closing Date risk of loss of the Purchased Assets
shall reside with the Purchaser, and Purchaser shall indemnify and hold harmless
Seller, its officers, directors, stockholders and agents, from and against any
and all loss, liability or expense (including attorneys’ fees) arising from or
related to the presence of the Purchased Assets on, or the removal of the
Purchased Assets from, Seller’s premises.

Section 7.9 Cash Collateral. Purchaser agrees to allow Seller to use Seller’s
cash collateral, subject to a budget, attached hereto as Exhibit C, and a cash
collateral order, attached hereto as Exhibit D, that are reasonably satisfactory
to Purchaser, until March 15, 2007.

Section 7.10 Employees. Seller and Purchaser agree and acknowledge that
Purchaser shall not (except as provided in this Section 7.10), on the Closing
Date, be obligated to offer employment to or hire any of Seller’s employees
associated with the Purchased Assets and the Assumed Contracts and that Seller
may, in its sole and absolute discretion, terminate, at any time



--------------------------------------------------------------------------------

on or after the Closing Date, any of Seller’s employees associated with the
Purchased Assets and the Assumed Contracts. Purchaser hereby agrees that, prior
to the date that is 60 days following the Closing Date, it will consider
offering employment to Seller’s employees associated with the Purchased Assets
and the Assumed Contracts, at base salaries that are not less than the
employees’ base salaries in effect on the date each such employee separates from
service from Seller, such that Seller would not have any obligations under
Seller’s Severance Plan to those Seller employees offered employment by
Purchaser pursuant to this Section 7.10.

ARTICLE VIII

Conditions To The Closing

Section 8.1 Conditions to Obligations of Purchaser. The obligations of Purchaser
to effect the Closing shall be subject to the prior and/or simultaneous
satisfaction or written waiver by Purchaser of each of the following conditions:

(a) Sale Order. The Sale Order (i) shall have been entered by the Bankruptcy
Court, (ii) shall not have been stayed, modified, amended, dissolved, revoked or
rescinded without Purchaser’s consent and (iii) shall be in full force and
effect on the Closing Date.

(b) Representations and Warranties. The representations and warranties of Seller
set forth in this Agreement shall be true and correct in all material respects
as of the date of this Agreement and as of the Closing Date as though made on
and as of the Closing Date (except that to the extent such representations and
warranties expressly speak as of an earlier date, such representations and
warranties shall be true and correct in all material respects as of such
specified date), and Purchaser shall have received a certificate, dated the
Closing Date and signed by an officer of Seller, to that effect.

(c) Covenants. Seller shall have performed in all material respects all of the
obligations, covenants and agreements required to be performed by it under this
Agreement at or prior to the Closing Date, and Purchaser shall have received a
certificate, dated the Closing Date and signed by an officer of Seller, to that
effect.

(d) No Governmental Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, injunction or
other Governmental Order (whether temporary, preliminary or permanent) that is
in effect and has the effect of making the transactions contemplated by this
Agreement illegal or otherwise restraining or prohibiting consummation of such
transactions.

(e) Closing Deliveries. Seller shall have delivered or caused to be delivered to
Purchaser each of the items listed in Section 9.2 hereof.

(f) No Termination. This Agreement shall not have been terminated pursuant to
Section 10.1.

Section 8.2 Conditions to Obligations of Seller. The obligations of Seller to
effect the Closing shall be subject to the prior and/or simultaneous
satisfaction or written waiver by Seller of each of the following conditions:



--------------------------------------------------------------------------------

(a) Sale Order. The Sale Order (i) shall have been entered by the Bankruptcy
Court, (ii) shall not have been stayed, modified, amended, dissolved, revoked or
rescinded without Seller’s consent and (iii) shall be in full force and effect
on the Closing Date.

(b) Representations and Warranties. The representations and warranties of
Purchaser set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date (except that to the extent such
representations and warranties expressly speak as of an earlier date, such
representations and warranties shall be true and correct in all material
respects as of such specified date), and Seller shall have received a
certificate, dated the Closing Date and signed by an officer of Purchaser, to
that effect.

(c) Covenants. Purchaser shall have performed in all material respects all of
the obligations, covenants and agreements required to be performed by it under
this Agreement at or prior to the Closing Date, and Seller shall have received a
certificate, dated the Closing Date and signed by an officer of Purchaser, to
that effect.

(d) No Governmental Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, injunction or
other Governmental Order (whether temporary, preliminary or permanent) that is
in effect and has the effect of making the transactions contemplated by this
agreement illegal or otherwise restraining or prohibiting consummation of such
transactions.

(e) Closing Deliveries. Purchaser shall have delivered or caused to be delivered
to Seller each of the items listed in Section 9.3 hereof.

(f) No Termination. This Agreement shall not have been terminated pursuant to
Section 10.1.

ARTICLE IX

Closing

Section 9.1 Closing. The closing (the “Closing”) of the transactions
contemplated in this Agreement shall take place no later than three Business
Days following the Sale Hearing provided that the Bankruptcy Court enters an
order modifying the ten-day stay contained in Bankruptcy Rule 6004(g), failing
which such date shall be on the first Business Day after the stay expires or on
an earlier date as mutually agreed to by Seller and Purchaser (the “Closing
Date”) at the offices of Greenberg Traurig, P.A., located at 1221 Brickell
Avenue, Miami, Florida 33131 or such other time and place as the parties may
agree.

Section 9.2 Documents to be Delivered at Closing by Seller. At the Closing,
Seller shall properly execute (if necessary) and deliver (or cause to be
delivered) to Purchaser:

(a) A Secretary’s Certificate in customary form.

(b) The Bill of Sale, duly executed by Seller.



--------------------------------------------------------------------------------

(c) The Assignment and Assumption Agreement with respect to the Assumed
Contracts and Assumed Liabilities, duly executed by Seller.

(d) A Transition Services Agreement in the form attached as Exhibit E.

(e) Certified copies of the Sale Order and a copy of the docket sheet for the
Bankruptcy Case showing its entry and that no order has been entered that
modifies, amends, stays, dissolves, revokes or rescinds such order and that no
motion seeking any such relief has been filed.

(f) A certificate of an officer of Seller referred to in Section 8.1(b) and
(c) in the form reasonably acceptable to Purchaser.

(g) A cross-receipt for (i) the Purchase Price paid by Purchaser to Seller at
the Closing by delivery of the Promissory Note marked “canceled, paid in full”
by Purchaser to Seller and (ii) the Purchased Assets, Assumed Contracts and
Assumed Liabilities purchased and assumed by Purchaser at Closing.

(h) Such other documents and instruments as are contemplated in this Agreement
or as Purchaser or Purchaser’s counsel may reasonably request in order to
evidence or consummate the transactions contemplated by this Agreement or to
effectuate the purpose or intent of this Agreement.

Section 9.3 Documents to be Delivered at Closing by Purchaser. At the Closing,
Purchaser shall properly execute (if necessary) and deliver (or caused to be
delivered) to Seller:

(a) A Secretary’s Certificate in customary form.

(b) Original Promissory Note marked “canceled, paid in full.”

(c) A UCC termination statement terminating UCC financing statement 63597192
filed with the Delaware Secretary of State on October 18, 2006.

(d) Prepayment Letter from Purchaser to Seller noting the full amount
outstanding (including principal, accrued interest and fees) due under the
Promissory Note as of the Closing Date.

(e) The Assignment and Assumption Agreement with respect to the Assumed
Contracts and Assumed Liabilities, duly executed by Purchaser.

(f) A Transition Services Agreement in the form attached as Exhibit E.

(g) A certificate of an officer of Purchaser referred to in Section 8.2(b) and
(c) in the form reasonably acceptable to Seller.

(f) A cross-receipt for (i) the Purchase Price paid by Purchaser to Seller at
the Closing by delivery of the Promissory Note marked “canceled, paid in full”
by Purchaser to Seller and (ii) the Purchased Assets, Assumed Contracts and
Assumed Liabilities purchased and assumed by Purchaser at Closing.



--------------------------------------------------------------------------------

(g) Such other documents and instruments as are contemplated in this Agreement
or as Seller or Seller’s counsel may reasonably request in order to evidence or
consummate the transactions contemplated in this Agreement or to effectuate the
purpose or intent of this Agreement.

ARTICLE X

Termination, Amendment And Waiver

Section 10.1 Termination. Notwithstanding anything herein to the contrary, this
Agreement may be terminated and the transactions contemplated hereby abandoned
at any time prior to the Closing:

(a) by Purchaser or Seller if the Closing shall not have occurred on or before
April 15, 2007, (provided that the right to terminate this Agreement under this
Section 10.1(a) shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the cause of, or has resulted in, the
failure of the Closing to occur on or before such date).

(b) by mutual written consent of Purchaser and Seller;

(c) by Purchaser and/or Seller, if Seller obtains, pursuant to the Auction
Procedures Order, a binding offer at the Sale Hearing for the Purchased Assets
that is the highest and best offer received, and will enable Seller to pay to
Purchaser an amount equal to the entire Purchase Price to Purchaser, in
immediately available funds, at the closing with such other bidder;

(d) by Purchaser or Seller, if the Bankruptcy Court or any other court of
competent jurisdiction in the United States or other Governmental Authority
shall have issued an order, decree, ruling or taken any other action (which
order, decree, ruling or other action the parties hereto shall use commercially
reasonable efforts to lift) restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement and such order, decree, ruling or
other action shall have become final and non-appealable;

(e) by Purchaser if there is a material breach by Seller of any representation,
warranty or covenant of Seller under this Agreement and Seller is unable or
shall fail or refuse to cure such breach within 30 days after written notice
from Purchaser specifying such breach; and

(f) by Seller if there is a material breach by Purchaser of any representation,
warranty or covenant of Purchaser under this Agreement and Seller is unable or
shall fail or refuse to cure such breach within thirty 30 days after written
notice from Seller specifying such breach.

Section 10.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 10.1 hereof, this Agreement shall become void and
have no effect and there shall be no liability on the part of any party hereto
or its Affiliates, directors, officers,



--------------------------------------------------------------------------------

stockholders or agents; provided, however, that, if this Agreement is terminated
because of a breach of this Agreement by the non-terminating party or because
one or more of the conditions to the terminating party’s obligations under this
Agreement is not satisfied as a result of the non-terminating party’s failure to
comply with its obligations under this Agreement, then the terminating party’s
right to pursue all legal remedies will survive such termination unimpaired.

ARTICLE XI

Miscellaneous

Section 11.1 Survival. Except for the covenants and agreements of the parties
that are to be performed after the Closing Date, none of the representations,
warranties, covenants and agreements of the parties contained in this Agreement
or in any certificate or other document delivered by the parties prior to or at
the Closing shall survive the Closing.

Section 11.2 Expenses. Except as otherwise specifically set forth in this
Agreement and in the Auction Procedures Order, Seller and Purchaser shall each
bear the expenses incurred by them in connection with the preparation and
negotiation of this Agreement and the consummation of the transactions
contemplated in this Agreement. Notwithstanding the foregoing, and pursuant to
the terms of the Auction Procedures Order, Purchaser may recover fees and costs
as part of its allowed secured claim, as provided under applicable law.

Section 11.3 Governing Law; Forum. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Florida, without regard
to conflicts of laws principles, and, to the extent applicable, the Bankruptcy
Code. If the Bankruptcy Court does not have subject matter jurisdiction over any
action or proceeding arising out of or relating to this Agreement, then each
party (i) agrees that all such actions or proceedings shall be heard and
determined in federal court of the United States for the Southern District of
Florida, (ii) irrevocably submits to the jurisdiction of such court in any such
action or proceeding, (iii) consents that any such action or proceeding may be
brought in such court and waives any objection that such party may now or
hereafter have to the venue jurisdiction or that such action or proceeding was
brought in an inconvenient court and (iv) agrees that service of process in any
such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at his or its address as provided in Section 11.4
(provided that nothing herein shall affect the right to effect service of
process in any other manner permitted by Florida Law).

Section 11.4 Notices. All communications, notices and disclosures required or
permitted by this Agreement shall be in writing and shall be deemed to have been
given when delivered personally or by messenger or one Business Day after having
been sent by overnight delivery service, or three Business Days after the date
when mailed by registered or certified United States mail, postage prepaid,
return receipt requested, or when received via telecopy, telex or other
electronic transmission, in all cases addressed to the person for whom it is
intended at his address set forth below or to such other address as a party
shall have designated by notice in writing to the other party.

Section 11.5 Headings. The headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.



--------------------------------------------------------------------------------

Section 11.6 No Assignment; Benefit to Third Parties.

(a) No party may assign its rights and obligations under this Agreement without
the prior written consent of the other party, except that Purchaser may assign
all or any of its rights and obligations hereunder to any Affiliate of Purchaser
upon the execution of a written instrument whereby any such assignee agrees to
assume all of the assignor’s obligations hereunder and be bound by all the terms
and conditions of this Agreement; provided further that any such assignment
shall not relieve the Purchaser of its obligations hereunder. This Agreement
shall be binding on and inure to the benefit of the parties and their respective
successors and permitted assigns.

(b) The terms and provisions of this Agreement are intended solely for the
benefit of the parties hereto and their respective successors and permitted
assigns and are not intended to, and shall not, confer third-party beneficiary
rights upon any other Person.

Section 11.7 Entire Agreement. This Agreement, including the Exhibits and the
Schedules attached to it, is and shall be deemed to be the complete and final
expression of the agreement between the parties as to the matters contained in
and related to this Agreement and supersedes any previous agreements between the
parties pertaining to such matters, including, without limitation, the Letter of
Intent, dated February 14, 2007, between the parties hereto.

Section 11.8 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which, taken together, shall be
considered one and the same agreement.

Section 11.9 Waiver. At any time prior to the Closing Date, any party hereto may
(i) extend the time for the performance of any of the obligations or other acts
of the other party hereto, (ii) waive any inaccuracies in the representations
and warranties contained herein or in any document delivered pursuant hereto and
(iii) waive compliance with any of the agreements or conditions contained
herein. Any such extension or waiver shall only be valid if set forth in an
instrument in writing signed by the party or parties to be bound thereby. The
failure of any party to assert any of its rights hereunder shall not constitute
a waiver of any such rights. The waiver by any party of any breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent or similar breach.

Section 11.10 Amendment. This Agreement may only be amended by written agreement
executed by each of the parties hereto.

Section 11.11 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof, and this
Agreement shall be interpreted so as to most fully give effect to its terms and
still be valid and enforceable; provided, however, that any provision altered
pursuant to this Section 11.11 shall not result in a material adverse impairment
of the rights or obligations of any party hereto.

Section 11.12 Further Assurances. From time to time after the Closing Date, at
either party’s request and without further consideration, the non-requesting
party shall execute and deliver or cause to be executed and delivered such
further instruments of conveyance,



--------------------------------------------------------------------------------

assignment and transfer and shall take such other action as the requesting party
may reasonably request in order more effectively to convey, transfer, reduce to
possession or record title to any of the Purchased Assets purchased pursuant to
this Agreement. At either party’s request, the non-requesting party shall
cooperate and use its commercially reasonable efforts to have its officers,
employees and agents cooperate with the requesting party on or after the Closing
Date by furnishing information, evidence, testimony and other assistance in
connection with any actions, proceedings, arrangements or disputes involving the
requesting party and which are based on contracts, leases, arrangements or acts
of the non-requesting party which were in effect or occurred on or prior to the
Closing Date.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives under seal as of the day
and year first above written.

 

Seller:     EMERGE INTERACTIVE, INC.   10305 102nd Terrace   Sebastian, Florida
32958   By:  

/s/ David C. Warren

  [SEAL]

Its:

 

President & CEO

    Seller’s Counsel:     Melvin E. Tull, III     Hunton & Williams LLP    
Riverfront Plaza, East Tower     951 East Byrd Street     Richmond, Virginia
23219-4074  

 

Purchaser:     BFT ACQUISITION, LLC   115 S. 14th Street   Geneva, Nebraska
68361   By:   The Biegert Family Irrevocable Trust, Dated June 11, 1998, its
sole member By:  

/s/ Judith Ackland

  [SEAL] Its:  

Trustee

    Purchaser’s Counsel:     Todd A. Richardson   Blackwell Sanders Peper Martin
LLP   1620 Dodge St., Suite 2100   Omaha, Nebraska 68102



--------------------------------------------------------------------------------

Schedule 3.1(a)(i)

Accounts Receivable

1. Tom L. Tippens - PCC Notes Receivable - dated 8 March 2005

2. Tim Stump - Agreement to Suspend Enforcement of Judgment - dated 1 March 2004

3. Luis Aree Suarez - Note Receivable - dated 3 July 2003

 



--------------------------------------------------------------------------------

Schedule 3.1(a)(ii)

Excluded Assets

The Food Safety Technologies (“FST”) Assets include the following:

 

  •  

Inventory—raw materials related to CIS and Solo Products

 

  •  

Prepaid royalties to both Iowa State University Research Foundation (“ISURF”)
and Clare Chemical

 

  •  

Fixed assets, including, without limitation:

 

  Ø Construction in progress for CIS units;

 

  Ø VerifEYE manufacturing tooling and molds; and

 

  Ø VerifEYE demo units.

 

  •  

CIS units under lease at Plainview and Ft. Morgan

 

  •  

Licenses for intellectual property from ISURF and Clare Chemical

 

  •  

Equipment leased pursuant the Shimadzu capital lease

 



--------------------------------------------------------------------------------

Schedule 3.1(b)

Assumed Contracts

1. Memorandum of Understanding by and between eMerge Interactive, Inc. and
Cattleman’s Choice Loomix, LLC, dated as of August 29, 2005.

2. Memorandum of Understanding by and between eMerge Interactive, Inc. and
ADM-Alliance Nutrition, Inc., dated as of February 25, 2006.

3. Memorandum of Understanding by and between eMerge Interactive, Inc. and Beef
Marketing Group, dated as of September 12, 2006.

4. Cooperative Marketing Agreement by and between eMerge Interactive, Inc. and
Power Genetics, dated as of July 7, 2006.

5. Contractor Agreement by and between eMerge Interactive, Inc. and Missy Bonds,
dated as of August 1, 2006.

6. Contractor Agreement by and between eMerge Interactive, Inc. and Larry
Roberts, dated as of August 31, 2006.

7. Contractor Agreement by and between eMerge Interactive, Inc. and South Texas
Animal ID, dated as of October 24, 2006.

8. Contractor Agreement by and between eMerge Interactive, Inc. and Steven
Searcy, dated as of December 14, 2006.

9. Contractor Agreement by and between eMerge Interactive, Inc. and Owen
Johnson, dated as of December 15, 2006.

 



--------------------------------------------------------------------------------

Schedule 5.1(e)

Seller Consents

NONE.

 



--------------------------------------------------------------------------------

Schedule 5.2(e)

Purchaser Consents

NONE.

 



--------------------------------------------------------------------------------

Exhibit A

Auction Procedures Order

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF FLORIDA

WEST PALM BEACH DIVISION

WWW.FLSB.USCOURTS.GOV

IN RE:

 

EMERGE INTERACTIVE, INC.             CASE NO. 07-10932-BKC-SHF

Debtor.

        CHAPTER 11

 

  /      

ORDER GRANTING, IN PART, AND DENYING, IN PART, DEBTOR’S

EMERGENCY MOTION FOR AN ORDER APPROVING BID

PROTECTION AND SALE PROCEDURES AND NOTICE OF HEARING

THIS CASE came on for hearing on February 15, 2007 at 2:00 p.m. (the “Hearing”),
upon the Emergency Motion of eMerge Interactive, Inc., the debtor-in-possession
(“eMerge” or the “Debtor”), for an Order Approving Bid Protection and Sale
Procedures filed with this Court on February 14, 2007 (the “Motion”).

The Motion seeks entry of an order: (i) authorizing and approving a break up fee
in the amount of $30,000.00 in favor of the Biegert Family Irrevocable Trust,
Dated June 11, 1998 (the “Biegert Trust”), the proposed buyer of the Debtor’s
assets; (ii) authorizing and approving an initial minimum overbid for competing
offers in the amount of $10,000.00; and (iii) establishing bidding procedures in
connection with the hearing on the sale of substantially all of the Debtor’s
assets related to its CattleLog business (“CattleLog Assets”).

The Hearing was scheduled as an emergency hearing, and notice of the Hearing was
provided by electronic transmission, facsimile, and/or United States first class
mail to the secured creditors, the twenty largest unsecured creditors, and the
United States Trustee.

 

1



--------------------------------------------------------------------------------

Upon consideration of: (i) the Motion; (ii) the arguments of counsel for the
Debtor, counsel for the Biegert Trust, counsel for MicroBeef Technologies, Inc.
(“MicroBeef”) and the United States Trustee; and (iii) other matters of record,
the Court issues the following findings of fact and conclusions of law:

A. The Court has jurisdiction over this case under 28 U.S.C. § 1334(b).

B. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

C. It is in the best interest of the Debtor to sell the CattleLog Assets in
accordance with the terms of the Motion.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

1. The Motion is granted, in part, and denied, in part, to the extent provided
herein.

2. The Biegert Trust shall not be entitled to a break up fee. This is without
prejudice to the claim of the Biegert Trust to recover fees and costs as part of
its allowed secured claim, as provided under applicable law.

3. The Biegert Trust’s offer to purchase the CattleLog Assets is subject to
higher and better offers which would result in consideration to the Debtor in an
amount at least $10,000.00 greater than the amount offered under that certain
letter of intent by and between the Debtor and the Biegert Trust dated
February 14, 2007 (the “LOI”).

4. This Court will conduct a hearing on March 15, 2007 at 1:30 p.m. Eastern
Standard Time (“Sale Hearing”) at the following location: Flagler Waterview
Building, 1515 N. Flagler Dr., Room 801, Courtroom B, West Palm Beach, FL 33401,
to consider the Debtor’s Motion for an Order Approving Sale of Assets to the
Biegert Trust Free and Clear of All Liens, Claims, and Encumbrances (“Sale
Motion”) and will consider any higher or better

 

2



--------------------------------------------------------------------------------

offers to purchase the CattleLog Assets, provided such offers are made in
accordance with the procedures outlined in this Order.

5. Any party other than Biegert (“Competing Bidder”) who intends to submit a
competing offer to purchase the CattleLog Assets to be considered at the Sale
Hearing must comply with the following procedures:

 

  (a) Competing Bidders must deliver to eMerge and file with the Court no later
than 4:30 p.m. Eastern Standard Time on March 7, 2007 (“Bid Deadline”) a
purchase offer together with a form of definitive agreement similar to the one
executed by the Biegert Trust (with a markup indicating changes). The Biegert
Trust and Debtor shall finalize the Definitive Agreement on or prior to March 1,
2007. A copy of the definitive agreement with the Biegert Trust to purchase the
CattleLog Assets (“Definitive Agreement”) may be obtained by contacting counsel
for the Debtor;

 

  (b) All purchase offers must equal or exceed the Purchase Price set forth in
the LOI, plus $10,000.00. The Purchase Price in the LOI is the amount necessary
to satisfy in full, as of the Closing Date, any and all amounts (including
principal, accrued interest and fees, if any) outstanding under that certain
Revolving Loan Agreement, Promissory Note and Security Agreement, dated
October 16, 2006, by and between eMerge and Biegert (the “Loan Agreement”). The
amount of the Biegert secured claim as of the anticipated Sale Hearing Date of
March 15, 2007, is $1,534,744.42 in principal and interest as of March 15, 2007
(plus a per diem of $344.63 from March 15, 2007 until paid in full), plus
attorneys fees and costs in an amount to disclosed by Biegert and approved by
the Court at the commencement of the Sale Hearing on March 15, 2007.

 

3



--------------------------------------------------------------------------------

  (c) The Court will conduct an auction at the Sale Hearing among all Competing
Bidders who have complied with all aspects of this paragraph 5 (“Qualifying
Bidders”);

 

  (d) All Competing Bidders shall pay an escrow deposit of $100,000.00 or put up
a letter of credit equivalent, and such deposit shall be submitted prior to the
Bid Deadline. Such escrow deposit shall be held by counsel for the respective
Competing Bidder. If a Competing Bidder is not represented by counsel, such
Competing Bidder will timely submit the deposit to Debtor’s counsel;

 

  (e) Other than Debtor’s ability to close and deliver the assets, purchase
offers cannot be subject to any conditions, including, but not limited to, any
condition based upon the Competing Bidder’s ability to obtain financing;

 

  (f) The CattleLog Assets shall be sold without any representations or warranty
of any type, except for those specifically enumerated in the Definitive
Agreement;

 

  (g) All Competing Bidders conducting due diligence of the Debtor must first
execute an agreement acknowledging that all material obtained through such due
diligence is confidential and such shall not be disclosed or used for any
purpose other than evaluating an offer as described herein (“Confidentiality
Agreement”).

THE OBLIGATIONS IMPOSED UPON COMPETING BIDDER THROUGH THE CONFIDENTIALITY
AGREEMENT ARE INCORPORATED HERE AS IF FULLY SET FORTH AND, AS SUCH, CONSTITUTE
AN ORDER OF THIS COURT. IN ADDITION TO ANY OTHER REMEDIES AVAILABLE, THE COURT
RESERVES JURISDICTION TO ENFORCE THE CONFIDENTIALITY AGREEMENT, INCLUDING AFTER
A CLOSING OF THE SALE OF THE CATTLELOG ASSETS.

 

4



--------------------------------------------------------------------------------

6. Any Competing Bidder who complies with all procedures provided in this Order
shall be deemed a Qualified Bidder and as such will be entitled to increase its
bid at the Sale Hearing. Biegert and MicroBeef are Qualified Bidders and will be
entitled to increase their respective bids at the Sale Hearing. Notwithstanding
the Court’s recognition of MicroBeef as a Qualified Bidder, MicroBeef must
comply with the procedures set forth in this Order.

7. The Debtor will provide all Qualified Bidders twenty-four hours notice of any
other person/entity becoming a Qualified Bidder.

8. Objections to any submitted bid or the Sale Motion must be filed with the
Court no later than 4:30 p.m. Eastern Standard Time on March 12, 2007.

9. Biegert, MicroBeef, and any Competing Bidder shall keep confidential any
information obtained from the Debtor, any other party, or their respective
attorneys, representatives, employees, or affiliates in connection with due
diligence conducted related to the sale of the CattleLog Assets. Notwithstanding
the sale of the CattleLog Assets, the Court maintains jurisdiction to enforce
the provisions of this Order.

10. All Competing Bidders shall be permitted to speak with the Debtor’s current
employees regarding matters strictly related to the CattleLog Assets as a part
of such Competing Bidder’s due diligence, however, Competing Bidders shall be
prohibited from making a binding offer of post-sale employment until such
Competing Bidder’s bid is named the highest and best by the Court. Moreover,
MicroBeef is prohibited from discussing any claim of alleged patent infringement
by Debtor with such employees .

11. To the extent such agreement exists, any confidentiality agreement between
the Debtor and any current or past employee will be included in the CattleLog
Assets.

 

5



--------------------------------------------------------------------------------

12. The Debtor shall disclose to Competing Bidders that it is aware that
MicroBeef alleges a claim of patent infringement by Debtor, and that the Debtor
disputes such claim.

13. The Debtor is not attempting to sell, and is therefore not selling, the
CattleLog Assets free and clear of any prospective patent or patent infringement
claims asserted by MicroBeef. Consequently, any purchaser of the CattleLog
Assets takes such assets with notice of a possible future claim of patent
infringement by MicroBeef; provided, however, the purchaser is not assuming any
liabilities for alleged damages related to patent infringement which arise on or
before closing of the sale of the CattleLog Assets.

14. This Court retains jurisdiction with respect to all matters arising from or
related to the implementation of this Order.

Submitted by:

Jimmy D. Parrish, Esq.

R. Scott Shuker, Esq.

Latham, Shuker, Barker, Eden & Beaudine, LLP

390 North Orange Ave., Suite 600

Orlando, FL 32801

Copy furnished to:

R. Scott Shuker, Esq.

John B. Hutton, Esq.

(Attorney Shuker is directed to serve conformed copies of this Order upon all
interested parties immediately upon receipt thereof, and to file a Certificate
of Service with the Court confirming such service.)

 

6



--------------------------------------------------------------------------------

Exhibit B

Sale Order

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF FLORIDA

www.flsb.uscourts.gov

West Palm Beach Division

 

IN RE:                 CASE NO.: 07-10932-BKC-SHF           Chapter 11

EMERGE INTERACTIVE, INC.,

         

Debtor.

         

 

  /        

ORDER (I) APPROVING SALE OF ASSETS FREE AND CLEAR OF LIENS, CLAIMS

AND ENCUMBRANCES TO BFT ACQUISITION, LLC AND (II) APPROVING

ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS

THIS CAUSE came before the Court on March 15, 2007, at 1:30 p.m. in West Palm
Beach, Florida (the “Hearing”) upon (1) the Motion of the Debtor-in-Possession
for an Order Approving Sale of Assets Free and Clear of Liens, Claims and
Encumbrances (the “Sale Motion”) and (2) the Motion of the Debtor-in-Possession
for an Order Approving Assumption and Assignment of Leases and Executory
Contracts, as such Motion pertains to the Cattlelog contracts (“Motion to Assume
and Assign”), both filed by the Debtor, eMerge Interactive, Inc. (the “Debtor”).
Procedurally, the Sale Motion came before the Court upon the Order Granting, in
Part, and Denying in Part, Debtor’s Emergency Motion for an Order Approving Bid
Protection and Sale Procedures and Notice of Hearing, entered by the Court on
February 23, 2007 (C.P.             ) (the “Bid Procedures Order”).

The Bid Procedures Order provided for, among other things, the Debtor’s
Cattlelog assets to be sold, pursuant to the terms of the Asset Purchase
Agreement by and between BFT

 

1



--------------------------------------------------------------------------------

Acquisition, LLC1 and eMerge Interactive, Inc. (the “Purchase Agreement”), as
filed with the Court on March 1, 2007, free and clear of liens, claims and
encumbrances, with any such liens, claims or encumbrances to attach to the
proceeds at an auction sale (the “Auction”) to be held in open court on
March 15, 2007, at 1:30 p.m., should Qualifying Bidders (as such term is defined
in the Bid Procedures Order) other than the bid of BFT Acquisition, LLC (the
“Purchaser’s Bid”) be timely received by no later than March 7, 2007, at 4:30
p.m. (prevailing Eastern Time) (the “Bid Deadline”), pursuant to Sections
363(b), (f) and (m), and Sections 365(b) and (f). Capitalized terms not
otherwise defined in this Order shall have the meaning ascribed to such terms in
the Bid Procedures Order and Purchase Agreement.

At the Hearing, the Court was advised by the Debtor that no Qualified Bids were
received in accordance with the Bid Procedures Order.

The Court, having read and considered the Sale Motion and the Motion to Assume
and Assign, the terms of the Purchase Agreement, the Bid Procedures Order, [and
any objections filed], having obtained certain proffers on the record, having
considered arguments of counsel, and being otherwise duly advised in the
premises, hereby finds and concludes as follows:

A. The Court has jurisdiction to hear and determine the Sale Motion, the Motion
to Assume and Assign, and all related matters pursuant to 28 U.S.C. §§ 1334 and
157. The Sale Motion, the Motion to Assume and Assign and the relief requested
in both are core proceedings pursuant to 28 U.S.C. §§ 157(b)(2)(A), (N) and (O).
The statutory predicates for the relief granted herein are Sections 363(b),
(f) and (m) and Sections 365(b) and (f) of the Bankruptcy

--------------------------------------------------------------------------------

1

The Beigert Family Irrevocable Trust dated June 11, 1998 (the “Trust”) has
caused BFT Acquisition, LLC (“BFT” or the “Purchaser”) to be formed, with the
Trust as the sole member of the Purchaser, for the purpose of taking title to
the Purchased Assets and assuming the Assumed Contracts and the Assumed
Liabilities.

 

2



--------------------------------------------------------------------------------

Code, as supplemented by Rules 2002, 6004, 9007 and 9014 of the Federal Rules of
Bankruptcy Procedure.

B. Notice of the hearing on the Sale Motion and the Motion to Assume and Assign
was timely and properly given in compliance with the Bid Procedures Order
entered in this case, Bankruptcy Code Sections 102(1) and 363, Bankruptcy Rules
2002 and 6004, and was reasonable and appropriate under the circumstances.

C. Under the circumstances, a reasonable opportunity to object or be heard
regarding the relief requested in the Sale Motion and the Motion to Assume and
Assign has been afforded to all interested parties, including without limitation
(a) all entities who claim any interest in or lien upon the assets to be sold to
the Purchaser at the Closing; (b) all governmental taxing authorities who have,
or as a result of the sale of the Debtor’s assets may have, claims, contingent
or otherwise, against the Debtor; and (c) all parties who filed requests for
notice under Bankruptcy Rule 2002.

D. The Court, after consideration of evidence submitted in the form of proffers
at the Hearing, determined that Purchaser’s Bid consisting of a credit bid in
the amount of $                    , which represents the entire amount of its
secured claims as of the anticipated Closing Date, on the terms set forth in the
Purchase Agreement, was the highest and the best offer for the Purchased Assets
(as such term is defined in the Purchase Agreement”). Accordingly, pursuant to
the Bid Procedures Order, BFT is the successful bidder.

E. The Debtor has demonstrated that the sale of the Purchased Assets to BFT,
pursuant to the terms of the Purchase Agreement and this Order is based on sound
business justification, and such a sale is in the best interests of the Debtor’s
estate.

F. BFT is not an insider or an affiliate of the Debtor.

 

3



--------------------------------------------------------------------------------

G. BFT did not engage in any conduct that would allow the sale of the Purchased
Assets to be set aside pursuant to Bankruptcy Code section 363(n).

H. The Purchase Agreement was negotiated and has been and is undertaken by the
Debtor and BFT at arm’s length, without collusion and in good faith within the
meaning of Section 363(m) of the Bankruptcy Code. As a result of the foregoing,
the Debtor and BFT are entitled to the protections afforded under Bankruptcy
Code Section 363(m).

I. The Debtor may sell the Purchased Assets free and clear of all liens, claims
and encumbrances against the Purchased Assets because, as required by Bankruptcy
Code Section 363(f), the holders of such liens have consented to the sale,
subject to any and all liens against the Debtor’s interests and rights in such
Purchased Assets, and any related rights, attaching to the proceeds of the sale.

J. The Debtor has authority to execute the Purchase Agreement, together with
such additional documents and instruments that may be reasonably necessary or
desirable to implement the Purchase Agreement, and to take such other and
further actions as may reasonably be necessary and requested by BFT for the
purpose of assigning, transferring, granting, conveying and conferring the
Purchased Assets to BFT and to effectuate the terms and provisions of this
Order.

K. Pursuant to the Motion to Assume and Assign, the Debtor has sought the
authority to assume and assign to BFT the CattleLog executory contracts set
forth on Exhibit A (the “Assumed Contracts”). As set forth in the Purchase
Agreement, the Cure Costs, if any, for each of the Assumed Contracts shall be
paid by the Debtor. Pursuant to the Purchase Agreement, BFT may also elect to
assume any other contracts of the Debtor relating to the Purchased Assets that
are not executory in nature. Notice of the Motion to Assume and Assign was
provided to all

 

4



--------------------------------------------------------------------------------

known creditors and all counter-parties to the Assumed Contracts. The Debtor is
able to pay the Cure Costs arising from the Assumed Contracts, and BFT, as the
successful bidder, has furnished adequate assurance of future performance of the
Assumed Contracts.

L. The transactions contemplated by the Purchase Agreement are determined to be
under or in contemplation of a plan of reorganization or liquidation to be
confirmed under Section 1129 of the Bankruptcy Code, and therefore, the transfer
of the Purchased Assets to BFT and the related transactions are exempt under
Section 1146(c) of the Bankruptcy Code from any transfer, stamp, sales, use or
similar tax or any so-called “bulk-sale” law in all necessary jurisdictions
related to the sale and transfer of the Purchased Assets to BFT .

Accordingly, it is hereby,

ORDERED AND ADJUDGED as follows:

1. The Sale Motion is GRANTED.

2. The Motion to Assume and Assign is GRANTED.

3. [The objections are overruled].

4. The terms, conditions, and transactions contemplated by the Purchase
Agreement (as defined above), are hereby approved in all respects. The sale of
the Purchased Assets is authorized under Sections 105, 363(b) and 365 of the
Bankruptcy Code, and the Debtor and BFT are authorized and directed to perform
their respective obligations under the Purchase Agreement and related documents.
The transactions contemplated by the Purchase Agreement were undertaken by the
Debtor and BFT at arm’s length, without collusion and in good faith within the
meaning of Section 363(m) of the Bankruptcy Code and BFT is entitled to the
protections of Section 363(m) of the Bankruptcy Code. The transaction
contemplated by the Purchase Agreement shall close pursuant to the terms of
Section 9.1 of the Purchase Agreement regardless

 

5



--------------------------------------------------------------------------------

of the pendency of any appeal if no stay pending appeal has been issued by any
court of competent jurisdiction.

5. In compliance with Section 363(f) of the Bankruptcy Code, the Purchased
Assets subject to valid and enforceable liens, claims, interests and
encumbrances, will be sold at the Closing free and clear of all such liens,
claims, interests and encumbrances, and the liens, claims, interests and
encumbrances will attach to the net proceeds of the sale, if any, with the same
validity, priority, force and effect as such liens, claims, interests and
encumbrances had upon the Purchased Assets immediately prior to the Closing.
Notwithstanding the foregoing, any statutory tangible personal property tax lien
of the Indian River County Tax Collector shall attach to the cash in the
Debtor’s estate, with the same validity, priority, force and effect as any such
liens had upon the Purchased Assets immediately prior the closing.

6. The transactions contemplated by the Purchase Agreement constitute transfers
for reasonably equivalent value and fair consideration under the Bankruptcy
Code, the laws of the State of Florida and all other applicable state laws,
including those relating to fraudulent conveyance and fraudulent transfers.

7. Purchaser shall not be liable in any way (as successor entity or otherwise)
for any present or future claims (as defined in Section 101(5) of the Bankruptcy
Code) that any third party may have against the Debtor, including, without
limitation, excluded liabilities, product liability, patent infringement and any
environmental liability claims. Purchaser shall not assume any liabilities of
the Debtor other than the Assumed Liabilities. Third parties are permanently
enjoined and restrained from asserting and prosecuting against Purchaser or its
affiliates such present or future claims, or any claims which such third party
has against the Debtor or any of Debtor’s affiliates or in connection with
Debtor’s ownership, conduct and operations of the CattleLog business, other than
claims on account of the Assumed Liabilities. Absent such exculpation provisions
in favor of Purchaser, the sale could not be

 

6



--------------------------------------------------------------------------------

consummated, or could be consummated only on terms substantially less favorable
to the Debtor’s estates than those stated in the Purchase Agreement.

8. Pursuant to Sections 363(b), 363(f), 365(b) and 365(f) of the Bankruptcy
Code, the Debtor is hereby authorized to assume and assign each of the Assumed
Contracts to BFT at the Closing (together with any other contracts designated by
BFT that are not executory in nature). [BFT may elect at any time prior to
closing not to assume any or all of the Assumed Contracts, and, to such extent,
the Debtor may file a motion to withdraw the assumption request as to such
Assumed Contracts.] BFT is authorized to receive the assignment of the Assumed
Contracts at the Closing in accordance with Sections 363 and 365 of the
Bankruptcy Code as of the Closing.

9. The Assumed Contracts (together with any other contracts that are not
executory in nature), shall be transferred to, and shall remain in full force
and effect and deemed valid and binding for the benefit of BFT in accordance
with their respective terms, notwithstanding any provision in such Assumed
Contracts (including those of the type described in 11 U.S.C. § 365(b)(2) and
(f)) that prohibits, restricts, or conditions such assignment or transfer.

10. The Debtor has represented that there are no amounts due under any of the
Assumed Contracts, and none of the counter-parties to the Assumed Contracts has
raised an objection. Any party that failed to assert a cure claim in response to
the Motion to Assume and Assign has waived any right to seek any cure amount,
and is hereby deemed to have consented to a Cure Cost of $0.00. BFT shall assume
all obligations of the Debtor arising from and after the Closing under the
Assumed Contracts and shall not assume any obligation under the Assumed
Contracts accruing thereunder prior to the Closing. Debtor is ordered to pay any
Cure Costs

 

7



--------------------------------------------------------------------------------

payable to the other parties to the Assumed Contracts consistent with the terms
of the Purchase Agreement, and all parties to the Assumed Contracts shall have
no claim against BFT for such Cure Costs. Upon assumption and assignment of any
of the Assumed Contracts, the Debtor and its estate shall be relieved of any
liability for breach of such contract whether occurring before or after such
assumption and assignment in accordance with Section 365(k) of the Bankruptcy
Code, subject to the Debtor’s obligation to pay any Cure Costs provided for
herein.

11. Based upon the absence of objection from any other party to the Assumed
Contracts, the Court finds that BFT has provided adequate assurance of future
performance under each such Assigned Contract.

12. This Order shall be binding upon the Debtor, its estate, all creditors, any
other affected third parties, including, but not limited to, parties asserting a
claim or interest in the Purchased Assets, and the respective successors and
assigns of any of the foregoing, including, but not limited to, any trustee
appointed in the Debtor’s chapter 11 case or any subsequent chapter 7 case.

13. The transfer of the Purchased Assets to BFT is deemed to be part of a plan
pursuant to Section 1146(c) of the Bankruptcy Code and does not and will not
subject the Debtor or BFT, its affiliates or its designees to any liability for
a stamp tax or similar tax, including, without limitation, any transfer tax, or
pursuant to any so-called bulk transfer law, to the fullest extent permitted by
Section 1146(c) of the Bankruptcy Code. All filing officers shall be, and they
hereby are, directed to accept for recording or filing, and to record or file
those documents by which the Purchased Assets will be assigned and conveyed that
are intended to be recorded or filed and that are presented to them for
recording or filing, immediately upon presentation

 

8



--------------------------------------------------------------------------------

thereof, without payment of such taxes, and all recording officers are hereby
directed to comply with the provisions of this Order.

14. The provisions of Rules 6004(g) and 6006(d) shall not apply to stay
consummation of the sale of the Purchased Assets to BFT under the Purchase
Agreement, as contemplated in the Sale Motion and approved by this Order, and
the Debtor and BFT are hereby authorized to consummate the transactions
contemplated and approved herein immediately upon entry of this Order.

15. This Court retains jurisdiction with respect to all matters arising or
related to the construction, interpretation or enforcement of this Order.

###

 

9



--------------------------------------------------------------------------------

Submitted by:

Scott Shuker, Esq.

Copies furnished to:

Scott Shuker, Esq.

Latham, Shuker, Barker, Eden & Beaudine, LLP

390 N. Orange Avenue, Ste. 600

Orlando, FL 32801-1684

John B. Hutton, Esq.

Greenberg Traurig, P.A.

1221 Brickell Avenue

21st Floor

Miami, FL 33131

(Attorney Shuker is directed to serve conformed copies of this Order upon all
creditors and interested parties immediately upon receipt thereof and to file a
Certificate of Service with the Court).

 

10



--------------------------------------------------------------------------------

Exhibit C

Budget

WEEKLY CASH FORECAST

 

        Weeks Ending       12 -Feb -2007   19 -Feb -2007     26 -Feb -2007    
2 -Mar -2007     12 -Mar -2007  

AIS Revenues

    5,500     5,500     6,500     6,500  

Collection of Note Receivable

          15,000  

CattleLog Sale

         

VerifEye Sale

         

Interest Income

        3,000                              

Cash Collections (Revenues)

    5,500     5,500     9,500     21,500                            

Payroll Expense

    —       (83,143 )   —       (76,097 )

Legal H&W

        —       —    

Legal Bankruptcy

         

D&O Insurance

        (12,500 )   (12,500 )

Property Rent

        (8,000 )  

Health Insurance - 2007

        (15,000 )  

Dental Insurance

        (1,300 )  

Prop & Worker’s Comp

        (6,815 )  

Liability Insurance

        (11,301 )  

Phone

    (4,600 )      

Nebutel

      (900 )    

Pitney Bowes

      (173 )    

Verizon

          (1,400 )

IBM

          (235 )

Databazaar

    —       —        

Iron Mountain

      (192 )    

 

1



--------------------------------------------------------------------------------

Water

           (415 )

Speednet

     —       —        

FP&L

       (5,000 )    

Waste Management

           (235 )

AllFlex/Inventory

     (1,500 )   (1,500 )   (2,000 )   (2,000 )

VerifEYE Materials

     (2,000 )   (2,000 )   (2,000 )   (2,000 )

Employee Travel

          

VerifEYE guys

     (600 )   (600 )   (400 )   (400 )

Sales Guys

     (2,500 )   (2,500 )   (2,500 )   (2,500 )

Allyn’s Cleaning

         (1,550 )  

Shipping

     (500 )   (400 )   (500 )   (400 )

ADP

       (305 )     (725 )

Mellon

           (1,200 )

Other Expenses

     (1,000 )   (2,000 )   (1,500 )   (1,500 )                           

Cash Outlays (Expenses)

     (12,700 )   (98,713 )   (65,366 )   (101,607 )                             
700,323    693,123     599,910     637,257     519,803                         
     

 

2



--------------------------------------------------------------------------------

Exhibit D

Cash Collateral Order

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF FLORIDA

West Palm Beach Division

www.flsb.uscourts.gov

 

In re:            CASE NO. 9:07-bk-10932-SHF EMERGE INTERACTIVE, INC.,       
CHAPTER 11       

Debtor.

      

 

  /      EMERGENCY RELIEF REQUESTED

EMERGENCY MOTION OF THE DEBTOR-IN-POSSESSION

FOR AUTHORITY TO USE CASH COLLATERAL AND

REQUEST FOR EMERGENCY PRELIMINARY HEARING

AND

CERTIFICATE OF NECESSITY OF

REQUEST FOR EMERGENCY PRELIMINARY HEARING

EMERGE INTERACTIVE, INC. (“eMerge” or the “Debtor”), as the debtor and
debtor-in-possession, pursuant to 11 U.S.C. §§363(c)(2)(A) and 363(e) and
Federal Rule of Bankruptcy Procedure 4001(b)(1), move for authority to use cash
collateral and provide adequate protection to the Biegert Family Irrevocable
Trust (“Biegert Trust”) and request an emergency preliminary hearing and in
support thereof states:

Section 1.1 Background

1. On February 14, 2007 (the “Petition Date”), the Debtor filed a voluntary
petition for relief under Chapter 11 of Title 11 of the United States Code
(“Bankruptcy Code”). No trustee has been appointed. The Debtor continues to
operate its business and manage its properties as a debtor-in-possession
pursuant to sections 1107 and 1108 of the Bankruptcy Code.

 

1



--------------------------------------------------------------------------------

2. As of the date hereof, no creditors’ committee has been appointed in this
case. In addition, no trustee or examiner has been appointed.

3. This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157(b)
and1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is
a core proceeding pursuant to 28 U.S.C. §157(b).

4. The statutory predicates for the relief requested herein are Sections 361 and
363 of the Bankruptcy Code and Rules 2002 and 4001 of the Federal Rules of
Bankruptcy Procedure.

The Debtor

5. eMerge, a Delaware corporation, is a technology company focusing on the
agricultural and meat processing industries. The Debtor’s technologies focus
primarily on information-management, individual animal tracking tools and
innovative food safety technologies.

6. eMerge’s corporate headquarters and manufacturing facility is located in
Sebastian, Florida. eMerge employs approximately 24 individuals.

7. eMerge’s business is divided into two sectors: (i) VerifEYE Food Safety and
Inspection Control Business; and (ii) CattleLog Animal Information Systems
Business.

8. VerifEYE technology (“VerifEYE”) uses fluorescence-based imaging to detect
organic contaminates which may harbor E. Coli O157:H7, Listeria, Shigella,
Norovirus, Hepatitus-A and others found in meat products. eMerge holds an
exclusive license for use of VerifEYE.

9. CattleLog Animal Information Systems (“CattleLog”) encompasses a suite of
animal information products and services ranging from basic, manual services to
complex

 

2



--------------------------------------------------------------------------------

automated software. The system allows cattle producers to verify that their
animals meet certain specifications that are desirable in the cattle industry.

Events Leading to Chapter 11 Filing

10. eMerge’s business is dependent on the beef industry and has been negatively
affected in 2004, 2005 and 2006 by several factors, including: (i) an ongoing
trade dispute between the U.S. and Japan; and (ii) the close of live cattle
trade between the U.S. and Canada in late 2003 through mid 2005. These factors
have come together to create poor market conditions in key segments of the U.S.
beef industry. Consequently, these industry conditions have caused key industry
segments to reduce discretionary capital spending, which, in turn, have caused a
material adverse effect on eMerge’s prospects.

11. Throughout the last few years eMerge has struggled to increase the revenues
of its VerifEYE business, due to slow adoption of the technology within the
marketplace. CattleLog sales have generally increased each year, but acceptance
of data provider systems like CattleLog has been much slower than expected.
Moreover, the Debtor’s expectation that a national, mandated animal ID system
would be put into place following the discovery of Bovine Spongiform
Encephalopathy (“BSE”) has yet to materialize. eMerge has taken a number of
steps to decrease operating costs over the last three years, but has never
reached a positive operating cash flow position.

12. Ultimately, eMerge determined the best alternative to maximize return to all
creditors would be to seek protection under Chapter 11 of the Bankruptcy Code
and facilitate a sale of its VerifEYE and CattleLog businesses.

Cash Collateral and the Relief Sought by the Debtor

 

3



--------------------------------------------------------------------------------

13. In order to maximize the going concern value of its VerifEYE and Cattlelog
businesses for a sale, the Debtor must continue operations which will require
the use of funds on hand and funds to be received. Those funds may be subject to
a lien in favor of the Biegert Trust as discussed below.

14. The cash collateral, which the Debtor seeks to use, is comprised in whole or
in part of funds on hand, and funds to be received from Debtor’s receivables
from sale of the CattleLog and VerifEYE systems (“Cash Collateral”).

15. As a result of that certain revolving Loan Agreement, Promissory Note and
Security Agreement dated October 16, 2006 (“Loan Agreement”), the Biegert Trust
asserts that it holds a lien on Cash Collateral.

16. Debtor estimates that it owes the Biegert Trust approximately $1,500,000.00
in principal as of the Petition Date.

17. As of the Petition Date, the Debtor estimates the value of the Cash
Collateral, consisting of cash and accounts receivable to be approximately $
743,123.00.

18. The Debtor has approximately $700,623.00 of funds on hand, and will require
the use of approximately $278,386.00 of Cash Collateral to continue and maintain
operations for the next four weeks, and, depending on the month, a greater or
lesser amount will be required each comparable period thereafter.

19. A budget showing estimated income and expenses for the Debtor for the next
four weeks (the “Budget”) is attached hereto as Exhibit “A” and is incorporated
herein by reference.

 

4



--------------------------------------------------------------------------------

20. As adequate protection for the use of Cash Collateral, the Debtor proposes
to grant the Biegert Trust a replacement lien to the same validity, extent, and
priority as its prepetition lien.

21. The Biegert Trust consents to the Debtor’s use of Cash Collateral in
accordance with the Budget, provided the Debtor agrees to grant it a replacement
lien. Consequently, the Debtor satisfies the requirements of Section 363(c)(2)
and should be entitled to use Cash Collateral.

22. If the Debtor is not permitted to use Cash Collateral, it may be forced to
halt operations, which will result in loss of the going concern value of the
business, a reduction in the value of the estate’s assets and create an adverse
effect on creditors and employees.

 

5



--------------------------------------------------------------------------------

CERTIFICATE OF NECESSITY OF

REQUEST FOR EMERGENCY PRELIMINARY HEARING

23. Operation of the Debtor’s business requires the incurring of expenses on a
daily basis.

24. The Debtor will be without funds to operate and meet expenses if an
emergency preliminary hearing is not granted.

25. Customers, vendors, and employees have been at risk since the Petition Date
and will continue to be at risk until a determination by this Court of the right
to use Cash Collateral.

26. The Debtor estimates that approximately 15 minutes will be necessary for a
hearing on this Motion and that a similar amount of time may be required for a
final hearing.

27. A copy of this Motion was served on the Biegert Trust, the secured creditors
and on the twenty largest unsecured creditors. Notice of a hearing on this
matter will be provided to the same entities.

28. The Debtor and counsel are prepared to appear on three hours’ notice at a
hearing to demonstrate that the request for an emergency hearing is not the
result of the Debtor’s or counsel’s procrastination or lack of attention.

WHEREFORE, the Debtor respectfully requests this Court enter an order granting
the request for an emergency hearing, the request to use Cash Collateral, and
for such other and further relief as is just and proper.

DATED this 14th day of February 2007.

 

I HEREBY CERTIFY that I am admitted to the Bar of the United States District
Court for the Southern District of Florida
and I am in compliance with the additional qualifications to practice in this
Court set forth in Local Rule 2090-1(A)

 

6



--------------------------------------------------------------------------------

/s/ Jimmy D. Parrish

R. Scott Shuker, Esquire Florida Bar No. 984469 Jimmy D. Parrish, Esquire
Florida Bar No. 526401 jparrish@lsbeblaw.com LATHAM, SHUKER, BARKER, EDEN &
BEAUDINE, LLP 390 N. Orange Avenue, Suite 600 P. O. Box 3353 Orlando, Florida
32802-3353 Telephone: 407-481-5800 Facsimile: 407-481-5801 Attorneys for the
Debtor

 

7



--------------------------------------------------------------------------------

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF FLORIDA

West Palm Beach Division

www.flsb.uscourts.gov

 

In re:            CASE NO. 9:07-bk-10932-SHF EMERGE INERACTIVE, INC.,           
CHAPTER 11

Debtor.

            

 

  /     

Certificate of Service

I HEREBY CERTIFY that a true copy of DEBTOR-IN-POSSESSION’S EMERGENCY MOTION FOR
AUTHORITY TO USE CASH COLLATERAL AND REQUEST FOR EMERGENCY PRELIMINARY HEARING,
together with all exhibits, has been furnished either electronically or by
facsimile and by U.S. First Class, postage prepaid mail to: John Hutton, a/f
Biegert Trust, Greenberg Traurig, 1221 Brickell Ave., Miami, FL 33131, the
secured creditors and the twenty largest unsecured creditors as shown on the
matrices attached to the original motion filed with the Court; and the U.S.
Trustee, 51 SW First Avenue, Room 1204, Miami, FL 33130, this 14th day of
February 2007.

 

/s/ Jimmy D. Parrish

Jimmy D. Parrish, Esquire

 

8



--------------------------------------------------------------------------------

Exhibit E

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (this “Services Agreement”) is entered into
as of March     , 2007, between BFT Acquisition, LLC, a Nebraska limited
liability company (“Purchaser”), and eMerge Interactive, Inc., a Delaware
corporation (“Seller”).

R E C I T A L S:

A. Concurrently herewith, Seller has sold, and Purchaser has purchased, pursuant
to that certain Asset Purchase Agreement between Purchaser and Seller, dated
March     , 2007 (“Purchase Agreement”), the Purchased Assets (as defined in the
Purchase Agreement).

B. Purchaser and Seller have agreed that Seller will provide certain services to
Purchaser on an interim basis following the Closing Date and, pursuant to the
Purchase Agreement, Purchaser and Seller have agreed to enter into this Services
Agreement.

NOW, THEREFORE, the Parties, intending to be legally bound, hereby agree as
follows:

ARTICLE I

DEFINITIONS

Unless otherwise defined herein, for the purposes of this Services Agreement,
capitalized terms shall have the meanings ascribed to them in the Purchase
Agreement and the following terms shall have the definitions hereinafter
specified:

Section 1.1 “Parties” shall mean Purchaser and Seller, together.

Section 1.2 “Service” or “Services” shall mean those services described on
Schedule A attached hereto to be provided for the terms and in the manner
described herein.

ARTICLE II

AGREEMENT TO SELL AND BUY SERVICES

Section 2.1 Provision of Services. During the term of this Services Agreement,
Seller shall provide to Purchaser, and shall make adequate Seller personnel and
facilities available for the purpose of providing, and Purchaser shall accept
from Seller, the Services listed and described on Schedule A. In every case, all
of the aforesaid Services shall be provided in accordance with the terms,
limitations and conditions set forth herein and on Schedule A. The fees charged
to Purchaser for the Services shall be as set forth on Schedule A.

 

1



--------------------------------------------------------------------------------

ARTICLE III

SERVICES; PAYMENT; INDEPENDENT CONTRACTOR

Section 3.1 Services to be Provided. Unless otherwise agreed by the Parties, the
Services shall be performed by Seller for Purchaser at a quality level and in a
manner that is substantially the same as the quality level and manner in which
such Services were generally performed by Seller for the Purchased Assets prior
to the date of this Services Agreement, and Purchaser shall use such Services
for substantially the same purposes and in substantially the same manner as the
Purchased Assets had used such Services prior to the date hereof. Subject to the
preceding sentence, Purchaser shall be entitled to utilize the Services, and the
levels thereof, that it needs. There is no obligation of Purchaser to utilize
any or all of the Services provided by Seller in accordance with this Services
Agreement.

Section 3.2 Independent Contractor. Seller shall act under this Services
Agreement solely as an independent contractor and not as an employee of
Purchaser, and nothing in this Services Agreement will be deemed or construed to
create a partnership or joint venture between Purchaser and Seller.

Section 3.3 Payment. As consideration for the provision of the Services,
Purchaser shall pay to Seller the amounts specified on Schedule A. The amounts
set forth on Schedule A shall be invoiced by Seller on a periodic basis not to
exceed more than once per calendar week. Purchaser shall pay each invoice no
later than five (5) business days after the date such invoice was delivered to
Purchaser.

Section 3.4 Warranty; Disclaimer. THE SERVICES SHALL BE PERFORMED BY SELLER FOR
PURCHASER AT A QUALITY LEVEL AND IN A MANNER THAT IS SUBSTANTIALLY THE SAME AS
THE QUALITY LEVEL AND MANNER IN WHICH SUCH SERVICES WERE GENERALLY PERFORMED BY
SELLER FOR THE PURCHASED ASSETS PRIOR TO THE DATE OF THIS SERVICES AGREEMENT.
EXCEPT FOR THE FOREGOING, THE SERVICES TO BE PURCHASED UNDER THIS SERVICES
AGREEMENT ARE FURNISHED AS IS, WHERE IS, WITH ALL FAULTS AND WITHOUT WARRANTY OF
ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE OR ANY IMPLIED WARRANTY OF NON-INFRINGEMENT.

ARTICLE IV

TERM

Section 4.1 General. The term of this Services Agreement shall commence on the
date hereof and shall expire at 5:00 pm,                     ,          time, on
                    , 2007; provided, however, that such term may be extended by
Purchaser to no later than                     , 2007, upon notice to Seller
given no later than                     , 2007.

 

2



--------------------------------------------------------------------------------

ARTICLE V

FORCE MAJEURE

Section 5.1 General. Seller shall not be liable for any interruption of any
Service or any delay or failure to perform under this Services Agreement when
such interruption, delay or failure results from causes beyond its reasonable
control or from any act or failure to act of Purchaser, or as the result of
strikes, lock-outs or other labor difficulties; acts of any government, riot,
insurrection or other hostilities; embargo, fuel or energy shortage, fire,
flood, acts of God, wrecks or transportation delays; or inability to obtain
necessary labor, materials or utilities from usual sources. In such event,
Seller’s obligations hereunder shall be postponed for such time as its
performance is suspended or delayed on account thereof. Seller will promptly
notify Purchaser, in writing, upon learning of the occurrence or pendency of
such event of force majeure. Upon the cessation of the force majeure event,
Seller will use commercially reasonable efforts to resume its performance under
this Services Agreement with the least delay that is reasonably possible.

Section 5.2 Alternative Sources of Supply. If Seller’s performance under this
Services Agreement is suspended in whole or in part for any reason, Purchaser
shall be entitled at its sole cost and expense to arrange alternative sources
for provision of the Services.

Section 5.3 Reasonable Efforts. In the event of any failure, interruption or
delay in performance of the Services, whether excused or unexcused, Seller shall
use its commercially reasonable efforts to restore the Services as soon as may
be reasonably possible in accordance with its existing contingency plans for
such Services.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Notices. Any notice, request, instruction, consent or other document
to be given hereunder by either Party hereto to the other Party shall be given
in the same manner and to the same persons provided in the Purchase Agreement.

Section 6.2 Waiver. Any of the terms or conditions of this Services Agreement
may be waived in writing at any time by the Party which is entitled to the
benefits thereof. No waiver of any of the provisions of this Services Agreement
shall be deemed or shall constitute a waiver of such provision at any time in
the future or a waiver of any other provision hereof.

Section 6.3 Assignment. No party may assign its rights and obligations under
this Agreement without the prior written consent of the other party, except that
Purchaser may assign all or any of its rights and obligations hereunder to any
wholly owned subsidiary of Purchaser; provided that any such assignment shall
not relieve the Purchaser of its obligations hereunder. This Agreement shall be
binding on and inure to the benefit of the parties and their respective
successors and assigns.

 

3



--------------------------------------------------------------------------------

Section 6.4 Enforceability. If any provision of this Services Agreement as
applied to any Party or to any circumstance shall be adjudged by a court to be
invalid or unenforceable, the same shall in no way affect any other provision of
this Services Agreement, the application of such provision in any other
circumstances, or the validity or enforceability of this Services Agreement. The
Parties intend this Services Agreement to be enforced as written. If any such
provision, or part thereof, however, is held to be unenforceable because of the
duration thereof or the area covered thereby, the Seller and the Purchaser agree
that the court making such determination shall have the power to reduce the
duration and/or area of such provision, and/or to delete the specific words or
phrases, and in its amended form such provision shall then be enforceable and
shall be enforced. If any provision of this Services Agreement shall otherwise
finally be determined to be unlawful, then such provision shall be deemed to be
severed from this Services Agreement and every other provision of this Services
Agreement shall remain in full force and effect.

Section 6.5 No Third-Party Beneficiaries or Right to Rely. Notwithstanding
anything to the contrary in this Services Agreement, nothing in this Services
Agreement is intended to or shall create for or grant to any third party any
rights hereunder.

Section 6.6 Counterparts. This Services Agreement may be executed in more than
one counterpart, each of which shall for all purposes be deemed to be an
original and all of which shall constitute one and the same agreement. A
signature to this Services Agreement delivered by telecopy or other artificial
means shall be deemed valid.

Section 6.7 Governing Law. This Services Agreement shall be governed by, and
construed in accordance with, the laws of the State of Florida, without regard
to conflicts of laws principles, and, to the extent applicable, the United
States Bankruptcy Code, 11 U.S.C. §§ 101-1330 (as heretofore and hereafter
amended).

Section 6.8 Entire Agreement; Amendment This Services Agreement, and all
schedules and exhibits hereto constitute the sole understanding of the Parties
with respect to the matters contemplated hereby and supersede and render null
and void all other prior agreements and understandings between the Parties with
respect to such matters including, but not limited to, that certain letter of
intent by and between Purchaser and Seller dated as of February 14, 2007. No
amendment, modification or alteration of the terms or provisions of this
Services Agreement shall be binding unless the same shall be in writing and duly
executed by the Party against whom such would apply.

[SIGNATURE PAGE TO IMMEDIATELY FOLLOW.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party by its duly authorized officer has caused this
Services Agreement to be executed as of the date first above written.

 

EMERGE INTERACTIVE, INC. By:  

 

Name:  

 

Title:  

 

BFT ACQUISITION, LLC

By: The Biegert Family Irrevocable Trust, Dated

June 11, 1998, its sole member

By:  

 

Name:  

 

Title:  

 

 

5



--------------------------------------------------------------------------------

SCHEDULE A

The following monthly expenses are required to maintain the CattleLog business
unit and all ongoing business activities.

 

Rent (half of Sebastian facility, includes server room use and utilities
expense):

   $ 4,000

Sales (4 FTEs):

   $ 41,600

n Travel

  

n Communications (cell phones, internet)

  

Information Technology (2 FTEs):

   $ 26,000

n Colocation hosting facility

  

n Email and web page service

  

n Maintenance of existing hardware (fixed assets list)

  

n Backup system

  

n CattleLog system

  

o CattleLog Pro source code

  

o CattleLog Lite source code

  

o CattleLog databases structure and code

  

o CattleLog Reports code

  

o O and S drive content

  

o Web site hosting (includes Listing Service)

  

o Reports hosting

  

Management/Customer Service (3 FTEs):

   $ 26,000

n Travel

  

n Communications (toll-free numbers, eFax, cell phones, internet)

  

n Transition PVP services

  

n Salesforce.com

  

Accounting/Human Resources (1 FTE):

   $ 4,500

n Accounts payable/receivable

  

n Payroll

  

n Insurance administration

  

Total:

   $ 102,100